                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA




JERMAINE O. ROBERTS                             :
                                                :       CIVIL ACTION
               Plaintiff                        :
                                                :
       v.                                       :       NO. 15-6629
                                                :
D.A. SETH WILLIAMS, et al.                      :
                                                :
               Defendant                        :

                                                ORDER

       AND NOW, this 2nd day of November, 2018, following upon consideration of Plaintiff’s

Motion for Leave to Amend the Complaint (Doc. 49) (Pl. Mot.) and Defendant’s Response in

Opposition (Doc. 50) (Def. Resp.), and for reasons stated in the accompanying Memorandum

Opinion, IT IS HEREBY ORDERED THAT Plaintiff’s Motion for Leave to Amend the

Complaint is GRANTED IN PART and DENIED IN PART such that:

       1. Plaintiff is DENIED leave to plead a claim under 42 U.S.C. § 1983 (“§ 1983”)

            against the City of Philadelphia.

       2. Plaintiff is GRANTED leave to plead state law claims of false imprisonment and

            malicious prosecution against Defendant Detective Fitzgerald (“Fitzgerald”).

       3. Plaintiff is GRANTED leave to “amplify” by amendment the § 1983 claim against

            Fitzgerald.




                                                    1
                             BY THE COURT:



Date: November 2, 2018       /s/ David R. Strawbridge, USMJ
                             DAVID R. STRAWBRIDGE
                             UNITED STATES MAGISTRATE JUDGE




                         2
